SMITH, Circuit Judge.
I fully concur in most of the opinion by Judge VAN VALKENBURGH. I am of the opinion, however, that Wolf Bros. & Co. is entitled to a decree for $132,740.77 in excess of that awarded it on account of the shoes embraced in what is called class 3. The interlocutory decree entered in the Circuit Court upon the mandate of this court contains this provision:
“(2) The defendant, Hamilton-Brown Shoe Company, its servants, agents, officers, and employes, are perpetually enjoined from using the name ‘The American Lady,’ as applied to its shoes for women, when not accompanied with other matter clearly indicating that such shoes are of its own manufacture, and therefore not of the manufacture of the plaintiff, Wolf Bros. & Co. * * *”
There has been- no suggestion that this decree was too broad, or exceeded the directions given by this court. The parties do not agree, however, as to the construction of it. Substantially, the respondent says the Hamilton-Brown Shoe Company was enjoined from using the name “The American Lady,” as applied to its shoes for women, unless the shoes were accompanied with the other matter described. The complainant contends it was the words “The American Lady” which were required to be so accompanied.
Substantially the court has adopted the contention of the complainant, and I think that clearly, where the words “The American Lady” were stamped on the sole of a shoe, they were not accompanied with the explanatory words required, if they appeared on the inside of one of the shoes.
I think the complainant’s exceptions to the finding of the referee should have been' sustained, but fully concur that defendant’s exceptions should have béen overruled.